Case 0:86-cr-06122-WJZ Document 2957 Entered on FLSD Docket 08/16/2019 Page 1 of 1

                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 86-06122-CR-ZLOCH

   UNITED STATES OF AMERICA,

                Plaintiff,

                                                   O R D E R

   FREDERICK JOSEPH HEGNEY,

                Defendant.
                                      /

        THIS MATTER is before the Court upon the Defendant Frederick

   Joseph Hegney’s Motion For Early Termination Of Supervised Release

   (DE 2956).    The Court has carefully reviewed said Motion, has been

   advised by the United States Probation Office that defendant is

   serving a Special Parole Term and that the proper venue for any

   Motion for Early Termination would be the United States Parole

   Commission, and is otherwise fully advised in the premises.

        Accordingly, after due consideration, it is

        ORDERED AND ADJUDGED that the Defendant Frederick Joseph

   Hegney’s Motion For Early Termination Of Supervised Release (DE

   2956) be and the same is hereby DENIED.

        DONE AND ORDERED in Chambers at Fort Lauderdale, Broward

   County, Florida, this         16th         day of August, 2019.




                                        WILLIAM J. ZLOCH
                                        Sr. United States District Judge

   Copies furnished:
   All Counsel and Parties of Record
